Stradley Ronon Stevens & Young, LLP 2600 One Commerce Square Philadelphia, PA19103-7098 Telephone215.564.8000 Fax215.564.8120 www.stradley.com Direct Dial - (215) 564-8543 1933 Act Rule 497(j) 1933 Act File No. 033-91770 1940 Act File No. 811-09038 July 14, 2015 VIA EDGAR Filing Desk U.S. Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re:The Olstein Funds (the “Registrant”) File Nos. 033-91770 and 811-09038 Ladies and Gentlemen: Pursuant to Rule 497(j) under the Securities Act of 1933, as amended, this letter serves as certification that the form of Prospectus and Statement of Additional Information that would have been filed under paragraph (c) of Rule 497 would not have differed from those contained in Post-Effective Amendment Nos. 37/38 to the Registration Statement of the Registrant, which was filed with the U.S. Securities and Exchange Commission electronically on July 10, 2015. Please direct questions or comments relating to this certification to me at the above referenced telephone number or, in my absence, to Michael P. O’Hare (215) 564-8198. Very truly yours, /s/ Jamie M. Gershkow Jamie M. Gershkow, Esq.
